August 21, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                    RAPID SETTLEMENTS, LTD., Appellant

NO. 14-14-00433-CV                           V.

    SETTLEMENT FUNDING, LLC D/B/A PEACHTREE SETTLEMENT
         FUNDING AND SIMMIE BERNARD KING, Appellees
               ________________________________

      Today the Court heard appellant’s amended motion to dismiss the appeal
from the judgment signed by the court below on March 3, 2014. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that appellant shall bear the costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.